Citation Nr: 1019276	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-00 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) of the spine.  

2.  Entitlement to service connection for residuals of an eye 
injury.  

3.  Entitlement to service connection for residuals of a 
chest injury.  

4.  Entitlement to service connection for residuals of a 
right shoulder injury.  

5.  Entitlement to service connection for headaches, to 
include as secondary to residuals of an eye injury.  

6.  Entitlement to service connection for a right hand 
disability.

7.  Entitlement to service connection for a right arm 
disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1979 to February 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2006 rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In his January 
2009 VA Form 9, Substantive Appeal, the Veteran requested a 
Travel Board hearing; in July 2009, he withdrew the hearing 
request.  

The Veteran had also initiated appeals of denials seeking 
service connection for bilateral pes planus and residual 
scars of the face.  An interim rating decision in March 2009 
granted such benefits, and those matters are not before the 
Board.  

The matter of service connection for residuals of SFW of the 
spine is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.  


FINDINGS OF FACT

1.  An eye injury in service is not shown, and the Veteran is 
not shown to have any disability which is a residual from 
such injury.  

2.  A chest injury in service is not shown; the Veteran is 
not shown to have any chest disability (to include severed 
nerves) which is a residual of such injury.  

3.  A right shoulder injury in service is not shown; the 
Veteran is not shown to have any right shoulder disability 
(to include severed nerves) which is a residual of such 
injury.  

4.  A headache disorder was not manifested in service; the 
Veteran is not shown to have a headache disorder; and 
residuals of an eye injury are not service connected.  

5.  The Veteran's right hand injury and complaints in service 
were acute and resolved; a chronic right hand disability was 
not manifested in service, and such disability is not shown 
during the appeal period.  

6.  A right arm disability was not manifested in service, and 
is not currently shown.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of an eye injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  Service connection for residuals of a chest injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

3.  Service connection for residuals of a right shoulder 
injury is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

4.  A threshold legal requirement for establishing service 
connection for a headache disorder as secondary to an eye 
injury is not met; service connection for a headache disorder 
is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).  

5.  Service connection for a right hand disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  

6.  Service connection for a right arm disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims.  A May 2006 letter 
explained the evidence necessary to substantiate the claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the letter also informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent evidence that is outstanding.  The RO did not seek 
a VA examination or medical opinion with respect to the 
claims of service connection for residuals of eye, chest, and 
right shoulder injuries, headaches, a right hand disability, 
and a right arm disability.  As there is no competent 
evidence showing the Veteran has such disabilities, or that 
they were manifested in, or might be related to, his service, 
even the "low threshold" standard as to when a VA 
examination/medical opinion is necessary endorsed by the 
United States Court of Appeals for Veterans Claims in 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  
Specifically, regarding the right hand, the Board notes that 
while the October 2006 rating decision and the November 2008 
statement of the case (SOC) reported that there was no 
diagnosis or treatment for a right hand condition during 
service, a January 1980 STR notes edema of the right hand 
from hitting a wall during a fight.  However, on January 1982 
service separation examination, the right hand was normal.  
And while a September 2003 private treatment record notes 
(based on history provided by the Veteran) the Veteran 
suffered a stab wound under his right arm, there is no 
evidence of a current right arm disability or contemporaneous 
report of a right arm injury in service.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claims.  

B.	Factual Background

The Veteran's STRs are silent for any notation of an eye 
injury, chest injury, right shoulder injury, headaches, 
and/or right arm disability.  A January 1980 STR notes an 
acute episode of edema of the right hand from striking a 
wall, with no underlying chronic pathology reported.  [The 
Veteran was also seen for right eyelid and left eyebrow 
lacerations, residual scars of which are service connected.]  
The January 1982 report of his service separation examination 
is silent for complaints or findings pertaining to eye 
injury, chest injury, right shoulder injury, headaches, 
and/or right hand and right arm disabilities; his vision was 
found to be 20/20, bilaterally, and his color vision was 
normal.  

Private treatment records from Dallas Family Medicine include 
a February 2003 report noting the Veteran was being treated 
for spider bites of the right hand sustained 3 to 4 weeks 
prior.  He was advised of the potential for osteomyelitis and 
tissue loss causing permanent damage to the hand.  A March 
2003 record notes debridement of a large eschar on the back 
of the Veteran's right hand was healing well.  A September 
2003 treatment record notes the Veteran had "a stab wound in 
Vietnam 1979 under his R arm".  A May 2004 record notes the 
Veteran was seen for a complaint of something in his right 
eye.  He had been cutting wood without protective eyewear and 
something flew into his eye.  He was found to have a R eye FB 
with infection.  

In his April 2006 claim, the Veteran reported that during 
service he was stabbed multiple times in the face, chest, 
shoulder and eye; that his eye "fell out" due to the knife 
cutting his eyelid; and that he had severed nerves in his 
chest and shoulder.  

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  
Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Residuals of Eye, Chest, and Right Shoulder Injuries

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought, specifically disability which has been identified as 
(or might be) a residual of eye, chest, and/or right shoulder 
injuries.  

The Veteran's STRs are silent for eye, chest, and/or right 
shoulder injuries, and his service and postservice treatment 
records are silent for any chronic disability of an eye, the 
chest, or the right shoulder (and specifically of lacerations 
and/or nerve damage to of the chest, and right shoulder).  A 
May 2004 private treatment record notes acute complaints 
following a postservice eye injury from a foreign body, but 
no finding of chronic underlying eye pathology (Regardless, 
if such pathology was noted, it would clearly not be service-
related, as it would be due to the intercurrent postservice 
injury.).  While he alleges that he was stabbed in the eye, 
chest, and right shoulder, on multiple occasions in service, 
his STRs do not show treatment for such injuries (nor has he 
specifically identified such treatment).  As was noted above, 
the Veteran claims that his eye "fell out" from being 
stabbed in service.  The Board finds such report not 
credible.  Such a grave injury would obviously have required 
extensive treatment/follow-up, and would have been noted in 
subsequent evaluations.  The absence of any further mention 
in the record of such injury suggests that the Veteran's 
account is patently false.  Notably, his January 1982 report 
of service separation examination found he had normal (20/20) 
vision, bilaterally, and contains no mention of an eye injury 
in service.  

All of the Veteran's postservice treatment records identified 
and secured have been reviewed and none shows, or suggests, 
he might have a disability (to include lacerations and/or 
severed nerves) of the eye, chest, and right shoulder.  
Because he is a layperson, and lacks expertise to establish a 
medical diagnosis by his own opinion, his own assertions that 
he has severed nerves in his chest and right shoulder are not 
competent evidence.  A severed nerve suggests pathology 
detectable by diagnostic testing, not lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, there is no competent evidence showing or 
suggesting that the Veteran has eye, chest, and/or right 
shoulder disability related to being stabbed during service 
(to include scars and/or severed nerves).  The threshold 
requirement for establishing service connection for such 
disabilities is not met.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Brammer, 3 Vet. App. at 225.  
Accordingly, the analysis does not need to proceed any 
further; the claims must be denied.  



A Headache Disorder

The threshold matter that must be established here, as in any 
claim seeking service connection, is whether the Veteran 
indeed has the disability for which service connection is 
sought, i.e., a headache disorder.  The Veteran's STRs and 
his postservice treatment records are silent for findings, 
treatment, or diagnosis pertaining to headaches.  While 
headaches may be capable of lay observation, the Veteran's 
accounts/allegations are deemed compensation-driven, and not 
credible.  Because the competent evidence of record does not 
show (or suggest) that the Veteran has a chronic disability 
manifested by headaches, or chronic symptoms of headaches, 
there is no valid claim of service connection for such 
disability.  See Brammer, 3 Vet. App. at 225.  Hence, the 
claim must be denied on a direct service connection basis.  

Regarding the Veteran's claim that he has headaches secondary 
to being stabbed in the eye (during service), inasmuch as 
residuals of an eye injury are not service-connected, a 
threshold legal requirement for establishing secondary 
service connection for headaches is not met, i.e., it is not 
shown that the primary disability (residuals of an eye 
injury) alleged to have caused or aggravated the headaches 
for which secondary service connection is sought is service-
connected.  Accordingly, the claim of service connection for 
headaches as secondary to an eye disability must be denied as 
lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Right Hand and Right Arm Disabilities

The Veteran's STRs and postservice treatment records are 
silent for any complaints, findings, treatment, or diagnosis 
relating to a right arm disability.  There is no competent 
(medical) evidence that the Veteran has, or at any time (to 
include in service and throughout the appeal period) has had, 
a chronic disability of the right hand or right arm (to 
include severed nerves, as alleged).  Such disabilities were 
not manifested in service.  While the Veteran was seen for an 
acute complaint of right hand edema sustained in a fight in 
service, physical examination did not find any underlying 
pathology, and a chronic right hand disability entity was not 
diagnosed.  And while a September 2003 private treatment 
record notes the Veteran reported he sustained a stab wound 
under his right arm in Vietnam in 1979, such account is 
inherently implausible (as U.S. military were not stationed 
in Vietnam in 1979). 

Because he is a layperson, the Veteran's own opinion that he 
has right hand and right arm disabilities (severed nerves) is 
not competent evidence.  See Espiritu, 2 Vet. App. at 495.  
As was noted above, severed nerves are not pathology capable 
of lay observation.  In the absence of any competent evidence 
that he has a right hand and/or a right arm disability, he 
has not presented a valid claim of service connection for 
such disabilities.  See Brammer, 3 Vet. App. at 225.  
Consequently, his appeal in these matters must be denied.  


ORDER

Service connection for residuals of an eye injury is denied.  

Service connection for residuals of a chest injury is denied.  

Service connection for residuals of a right shoulder injury 
is denied.  

Service connection for headaches, claimed as secondary to an 
eye injury, is denied.  

Service connection for a right hand disability is denied. 

Service connection for a right arm disability is denied.  


REMAND

Regarding the Veteran's claim of service connection for 
residuals of a SFW of the spine, a June 2005 private 
treatment record from Dr. K. A. W. notes that the Veteran 
reported that during a service training exercise he was 
struck by a gunshot that lodged in his back.  A September 
2002 private treatment record from Dallas Family Medicine 
notes the Veteran had exploratory surgery for the bullet 
fragments, and was under the care of Dr. H. (who had arranged 
for X-rays of the Veteran's spine).  It was also noted the 
Veteran received chronic pain management treatment from Dr. 
C.  Finally, a January 2003 private treatment record from 
Dallas Family Medicine notes the Veteran began receiving 
treatment at that facility in September 2001; the treatment 
records from Dallas Family Medicine associated with the 
claims file begin in January 2002.  As earlier records from 
that provider are likely to contain pertinent information 
(particularly initial visit history), they must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where 
evidence (to include releases for private records) requested 
in connection with an original claim is not furnished within 
one year of the request, the claim is to be considered 
abandoned.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for back 
disability since his discharge from 
service (and to provide any releases 
necessary for VA to secure reports of 
private treatment).  Of particular 
interest are September 2001 to January 
2002 records from Dallas Family Medicine; 
records from Dr. H. (to include spine X-
ray reports), and from records from Dr. C.  
The RO should obtain complete clinical 
records of all such treatment and 
evaluation from the identified sources 
(and specifically those noted above as 
being of particular interest).  If any 
provider does not respond to the RO's 
request for records, the Veteran and his 
representative should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that private 
records are received.  

2.  The RO should arrange for any further 
development suggested by the results of 
that sought above.  Specifically, if (and 
only if) records received show or suggest 
the Veteran has a metallic foreign body 
lodged near his spine (and do not show 
that it has intercurrent, i.e., 
postservice, etiology), the RO should 
arrange a VA examination to determine the 
nature and likely etiology of such foreign 
body (whether the pathology shown is 
consistent with a gunshot wound injury in 
the course of military training).  Then 
the RO should readjudicate the claim.  If 
it remains denied, the RO should issue an 
appropriate supplemental SOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


